UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 27, 2012 FLATBUSH FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Federal000-50377 11-3700733 (State or other jurisdiction(Commission File Number)(IRS Employer ID No.) of incorporation) 2146 Nostrand Avenue, Brooklyn, New York11210 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code(718) 859-6800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Flatbush Federal Bancorp, Inc. announced that, effective September 5, 2012, Michelle Rizzotto, the Chief Lending Officer, will no longer serve as an executive officer or be employed with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FLATBUSH FEDERAL BANCORP, INC. By:/s/ Jesus R. Adia Jesus R. Adia President and Chief Executive Officer DATE:August 31, 2012
